Order entered July 14, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01432-CR

                               AYOUAL AKOUT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-12-60792-N

                                         ORDER
       We ABATED this appeal on July 1, 2015 to allow the trial court an opportunity to issue

written findings of fact and conclusions of law as to whether appellant’s custodial confession

was made voluntarily. Because the requested findings have been rendered and a supplemental

clerk’s record containing those findings has been filed, we REINSTATE the appeal.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE